DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Streich et al. (US 2014/0311752) in view of the WIPO document to Matthew et al. (WO 2017/123198, hereafter WO ‘198) or the WIPO document to Dockweiler et al. (WO 2019/032107, hereafter WO ‘107).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With regards to claim 1, Streich et al. discloses a zonal isolation device (Fig. 1), comprising: a tubular body having a fluid communication pathway formed along a longitudinal axis comprising: a sealing element (Fig. 1, element 60) comprising a deformable material and an inner bore forming at least a portion of the fluid communication pathway; an expansion ring (Fig. 1, element 68) disposed within the bore of the sealing element; a wedge (Fig. 1, element 44) engaged with a downhole end of the sealing element; and an anchoring assembly (Fig. 1, element 42) engaged with the wedge; the anchoring assembly has a number of vertical cuts (close the where reference numeral 42 is pointing in Fig. 3) that allow expansion. Streich et al. shows all the limitation of the present invention except, it does not disclose the anchoring assembly comprises an expandable collar with one or more scarf cuts extending between a first end and a second end of the expandable collar with an angle relative to the first end, wherein each of the one or more scarf cuts is a spiral or helically extending cut slot through a body of the anchoring assembly.  WO ‘198 and WO ‘107 both show anchoring elements (230, Fig. 2A of WO ‘198 or 212, Fig. 10 of WO ‘107) with helical scarf cuts (308, Fig. 2A of WO ‘198 or 218, Fig. 10 of WO ‘107) to allow for expansion.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to  use the scarf cuts of WO ‘198 or WO ‘107 with the apparatus of Streich et al.  This would be done to allow for overlapping expansion so that there is less chance of fluid leaking through the anchor.
With regards to claim 2, Streich et al. discloses the tubular body further comprises an end element (Fig. 1, element 26) adjacent the anchoring assembly.
With regards to claim 3, Streich et al. discloses the sealing element is radially expandable into sealing engagement with a downhole surface (Fig. 1 -> Fig. 2).
With regards to claim 4, Streich et al. discloses the anchoring assembly comprises a plurality of slip segments (Fig. 3, element 42, para. 21) for locking engagement with a downhole surface.
With regards to claim 7, Streich et al. discloses longitudinal compression of the tubular body radially expands the sealing element and radially expands the anchoring assembly (Fig. 1 -> Fig. 2).
With regards to claim 8, Streich et al. discloses the sealing element is coupled to the wedge (the sealing element 60 pushes on the wedge 44) and the wedge is coupled to the anchoring assembly (the wedge 44 pushes on the anchor 42).

With regards to claim 18, Streich et al. discloses a zonal isolation system, comprising: a setting tool adapter kit comprising a mandrel (Fig. 1, element 20); a sealing element (Fig. 1, element 60) disposed on the mandrel for sealing engagement with a downhole surface; an expansion ring (Fig. 1, element 68) movably disposed on the mandrel and engaged with the sealing element; a wedge (Fig. 1, element 44) disposed on the mandrel; and an anchoring assembly (Fig. 1, element 42) disposed around the mandrel for locking engagement with a downhole surface.
With regards to claim 19, Streich et al. discloses end element (Fig. 1, element 26) coupled to the mandrel (Fig. 1, element 20).
Claims 5 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich et al. in view of WO ‘198 or WO ‘107 further in view of Buckner (US 2011/0024134).
With regards to claim 5, Streich et al. shows all the limitation of the present invention except, it does not disclose at least two of the plurality of slip segments are interconnected by a shearable link.  Buckner discloses a downhole plug (Fig. 2), which has a set of slips (Fig. 4, element 50).  The slips are segments are interconnected by a shearable link (Fig. 4, element 100, para. 34). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the shearable link of Buckner with the slips of Streich et al.  This would be done to provide for easy removal after the bridge plug has served its purpose. 
With regards to claim 6, Buckner discloses the shearable link (Fig. 4, element 100, para. 34) shears upon axial expansion.
Claims 10-13, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich et al. in view of WO ‘198 or WO ‘107 further in view of Schmidt et al. (US 2017/0260825).
With regards to claim 10, Streich et al. discloses a method comprising: inserting into a wellbore a zonal isolation device (Fig. 1, element 10) disposed on a setting tool adapter kit comprising a mandrel (Fig. 1, element 20), wherein the zonal isolation device comprises: a sealing element (Fig. 1, element 60) comprising a deformable material and an inner bore; an expansion ring (Fig. 1, element 68) movably disposed within the inner bore of the sealing element; a wedge (Fig. 1, element 44) engaged with a downhole end of the sealing element; an anchoring assembly (Fig. 1, element 42) engaged with the wedge; and an end element (Fig. 1, element 26) adjacent the anchoring assembly; and actuating to pull upwardly on the mandrel, wherein the upward movement of the mandrel longitudinally compresses the zonal isolation device, causing the expansion ring to axially move relative to the sealing element and radially expand the sealing element into a sealing engagement with a downhole surface Fig. 1 -> Fig. 2, para. 27, setting tool causes upward movement of the mandrel in relation to the setting ring 68). Streich 
With regards to claim 11, Streich et al. discloses the upward movement of the mandrel engages the anchoring assembly with the wedge, radially expanding the anchoring assembly into a locking engagement with the downhole surface (Fig. 2, para. 27-28).
With regards to claim 12, Schmidt et al. discloses shearing a shear device (Fig. 7, element 242) coupling the mandrel to the end element (para. 43).
With regards to claim 13, Schmidt discloses that the mandrel (Fig. 7, element 240) is removed from the wellbore (para. 43). In the combined method of Streich et al in view of Schmidt et al. this would entail removing the setting tool adapter kit from the wellbore, as it is attached to the mandrel.
With regards to claim 15, Schmidt et al. discloses seating a sealing ball (Fig. 16B, element 460) within the sealing element (Fig. 16A, element 450).  In the combination of Streich et al. in view of Schmidt et al. this location would be where the expansion ring would be located, thus the sealing ball would be seated on the expansion ring.

With regards to claim 20, Schmidt et al. discloses shearing a shear device (Fig. 7, element 242) coupling the mandrel to the end element (para. 43).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich et al. in view of WO ‘198 or WO ‘107 further in view of Schmidt et al. as applied to claim 16 above, and further in view of Buckner.
With regards to claim 17, Streich et al. in view of WO ‘198 or WO ‘107 further in view of Schmidt et al. shows all the limitation of the present invention except, it does not disclose at least two of the plurality of slip segments are interconnected by a shearable link, which are removed by movement of the wedge.  Buckner discloses a downhole plug (Fig. 2), which has a set of slips (Fig. 4, element 50).  The slips are segments are interconnected by a shearable link (Fig. 4, element 100, para. 34).  The links are removed with axial movement against a wedge.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the shearable link of Buckner with the slips of Streich et al. in view of WO ‘198 or WO ‘107 further in view of Schmidt et al.  This would be done to provide for easy removal after the bridge plug has served its purpose. 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676